CLAY, Commissioner.
This is an appeal from a judgment finding appellant in contempt of court for failure to pay maintenance for the support of his infant child. Appellant (whose brief contains -no Points and Authorities) apparently contends the judgment is erroneous because the court, on the contempt rule hearing, refused to hear evidence attacking a settlement agreement and the custody award.
In this suit for divorce the parties filed a property settlement agreement which was incorporated in the judgment granting the wife a divorce on March 1, 1957. This agreement gave appellant .husband the custody of the child “subject to the further orders of the court.” On January 1, 1958, the wife moved for a change of custody and after a hearing custody was given the wife by order dated May 16, 1958. No appeal was taken from this order.
'Two months later when the husband was cited for contempt for failure to pay $50 maintenance for the child, allowed by the May 16th order, he undertook to introduce evidence that there was no consideration for the settlement agreement and that it would be for the best interests of the child to stay with him. Obviously this evidence had no pertinency in the contempt proceedings. The question presented was whether or not appellant had violated the court order. Alleged errors in such order constituted no defense and of course could not be considered in the hearing on the con*566tempt rule. See 17 C.J.S. Contempt § 37, p. 52, and Campbell v. Campbell, 223 Ky. 836, 4 S.W.2d 1112.
The judgment is affirmed.